As filed with the Securities and Exchange Commission on August5, Registration No.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ALTERNATIVE ENERGY PARTNERS, INC. (Name of registrant as specified in its charter) Florida 26-2862564 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 1365 N. Courtenay Parkway, Suite A Merritt Island, Florida 332953 (Address of Principal Executive Offices and Zip Code) Alternative Energy Partners, Inc. Consulting Agreements (Full Title of the Plan) Gary Reed, President and Secretary 1365 N. Courtenay Parkway, Suite A Merritt Island, Florida 332953 (Name and Address of Agent For Service) Copies to: William B. Haseltine Haseltine
